Case 6:20-cv-00028-PGB-LRH Document 15 Filed 01/27/20 Page 1 of 3 PageID 191



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

BRIAN CARROLL and ASHLEY        )
CARROLL,                        )
                                )
            Plaintiffs,         )
                                )
v.                              )                    CASE NO. 6:20-cv-00028-PGB-LRH
                                )
WYNDHAM VACATION RESORTS, INC., )
and COMENITY LLC d/b/a COMENITY )
BANK,                           )
                                )
            Defendants.         )

                             DEFENDANT COMENITY, LLC’S
                          CORPORATE DISCLOSURE STATEMENT

          COMES NOW Defendant Comenity, LLC, pursuant to Rule 7.1 of the Federal Rules of

Civil Procedure, and makes the following Corporate Disclosure Statement:

          1.     Comenity, LLC is a wholly-owned subsidiary of ADS Alliance Data Systems, Inc.

          2.     ADS Alliance Data Systems, Inc. is a wholly-owned subsidiary of Alliance Data

Systems Corporation.

          3.     Alliance Data Systems Corporation (NYSE:ADS) is a publicly traded corporation

on the New York Stock Exchange.

          Respectfully submitted this 27th day of January, 2020.



                                                /s/ Zachary D. Miller
                                               Zachary D. Miller (FL Bar # 95669)
                                               Sarah R. Craig (FL Bar # 99359)

                                               BURR & FORMAN LLP
                                               222 Second Avenue South, Suite 2000
                                               Nashville, TN 37201
                                               Telephone: (615) 724-3216
                                               Facsimile: (615) 724-3316


42871971 v1
Case 6:20-cv-00028-PGB-LRH Document 15 Filed 01/27/20 Page 2 of 3 PageID 192



                                   zmiller@burr.com

                                   201 North Franklin Street, Suite 3200
                                   Tampa, Florida 33602
                                   Telephone:    (813) 221-2626
                                   Facsimile:    (813) 221-7335
                                   scraig@burr.com

                                   Attorneys for Defendant
                                   COMENITY, LLC




42871971 v1                           2
Case 6:20-cv-00028-PGB-LRH Document 15 Filed 01/27/20 Page 3 of 3 PageID 193



                                  CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing has been served on the following counsel of

record by Notice of Electronic Filing, or, if the party served does not participate in Notice of

Electronic Filing, by U.S. First Class Mail, hand delivery, facsimile, or e-mail on this the 27th day

of January, 2020:

                                       James L. Kauffman
                                      Bailey & Glasser LLP
                           1055 Thomas Jefferson Street, N.W., Suite 540
                                     Washington, DC 20007
                                   Telephone: (202) 463-2101
                                    Facsimile: (202) 342-2103
                                  jkauffman@baileyglasser.com

                                        Darren R. Newhart
                                   721 US Highway 1, Suite 201
                                   North Palm Beach, FL 33408
                                    Telephone: (561) 822-3446
                                    Facsimile: (305) 574-0132
                                        darren@cloorg.com

                                        Christopher W. Legg
                                     Christopher W. Legg, P.A.
                                 499 E. Palmetto Park Rd., Ste. 228
                                       Boca Raton, FL 33432
                                    Telephone: (954) 962-2333
                                  chris@theconsumerlawyers.com




                                                /s/ Zachary D. Miller
                                               OF COUNSEL




42871971 v1                                       3
